Citation Nr: 0503198	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  02-16 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for the residuals of 
hepatitis B vaccination, including chronic fatigue syndrome.

2.  Entitlement to the assignment of an initial rating in 
excess of 20 percent for degenerative disk disease of the 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to May 
1979, December 1981 to March 1987, and from February 1994 to 
June 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  This case was previously before the 
Board in November 2003.

In May 2003 the veteran appeared and testified at a personal 
hearing before the undersigned Veterans' Law Judge.  A 
transcript of that hearing is of record.

The issue of entitlement to the assignment of an initial 
rating in excess of 20 percent for degenerative disk disease 
of the spine is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Chronic residuals resulting from hepatitis B vaccinations 
were not present during service and have not been shown to be 
otherwise related to service.


CONCLUSION OF LAW

Residuals of hepatitis B vaccination, including chronic 
fatigue syndrome, were not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1101, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate a claimant's claim.  The Board 
finds that the RO decisions and correspondence provided to 
the veteran in this case have notified him of all regulations 
pertinent to his claim, informed him of the reasons for which 
it had denied his claim, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  Further, the Board notes that the claims file 
contains relevant service and post-service medical records, 
including a March 2004 VA examination that addressed the 
veteran's contentions.

In March 2004 the RO sent a letter to the veteran explaining 
the VCAA and asking him to submit certain information.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran of what evidence was necessary to 
establish entitlement, what evidence the veteran needed to 
provide, and what evidence and information VA would obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
letter also asked the veteran to notify VA of any other 
evidence he would like to have considered.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO explained that VA would make reasonable efforts to 
help him get evidence such as medical records, but that the 
appellant was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The veteran has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of his claim.  As such, the duty to assist and 
notify as contemplated by applicable provisions, including 
the Veterans Claims Assistance Act of 2000, has been 
satisfied with respect to the issue on appeal.  See 38 
U.S.C.A. §§ 5103, 5103A.

While the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim on appeal, notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran is represented, and has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.

The veteran assets that he suffers from chronic residuals 
resulting from hepatitis B vaccinations administered during 
service in the 1980s.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence for certain chronic diseases, such as arthritis 
and organic diseases of the nervous system will be presumed 
if it becomes manifest to a compensable degree within the 
year after service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.303, 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service medical records reflect that the veteran was 
administered hepatitis B vaccinations in November 1982, 
December 1982, and June 1983.  An October 1983 service 
medical record reflects that the veteran complained of 
abdominal pain, and an October 1984 service medical record 
reflects that the veteran had weight loss, headaches, and 
episodic lightheadedness; the impression was no evidence of 
systemic illness.  The veteran's private and VA medical 
records reveal current diagnoses including chronic pain 
syndrome.

The Board finds that the preponderance of the evidence is 
against a finding that the veteran suffers from chronic 
residuals resulting from hepatitis B vaccinations.  No 
physician has linked the veteran's multiple chronic symptoms 
(including chronic fatigue syndrome) to service.  In fact, a 
March 2004 VA examiner has specifically stated that such 
symptoms are not related to his military service, including 
the administration of the hepatitis B vaccinations.  As 
chronic fatigue syndrome and such disabilities were not 
diagnosed within one year following service, a claim of 
entitlement to service connection for this disability under 
the presumptive provisions of 38 U.S.C.A. §§ 1101 and 1137 is 
not for application in this case.

The Board has reviewed the veteran's statements and comments 
made during his examinations and May 2003 Board hearing.  
While the Board does not doubt the sincerity of the veteran's 
belief regarding this issue, the veteran is not competent to 
offer evidence which requires medical knowledge, such as the 
question of whether a chronic disability is currently present 
or a determination of etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Based on the foregoing, the veteran's claim of entitlement to 
service connection for residuals of hepatitis B vaccination, 
including chronic fatigue syndrome, is not warranted.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit a more favorable determination.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the residuals of hepatitis B 
vaccination, including chronic fatigue syndrome, is denied.


REMAND

A November 2003 Board decision granted service connection for 
degenerative disc disease, and a March 2004 decision review 
officer decision effectuated the November 2003 Board decision 
and assigned the veteran a 20 percent rating for his back 
disability.  In a statement received in April 2004, the 
veteran expressed disagreement with the assignment of the 20 
percent rating.  As such, appropriate action, including 
issuance of a statement of the case on this matter, is 
necessary.  38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. 
App. 238 (1999).  The Board notes that as the veteran is 
appealing the original assignment of the rating for his 
service-connected back disability, the severity of the 
disability is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue a Statement of the 
Case to the veteran and any 
representative addressing the issue of 
entitlement to an increased rating for 
degenerative disc disease.  The Statement 
of the Case should include all relevant 
law and regulations pertaining to the 
claim.  The veteran must be advised of 
the time limit in which he may file a 
substantive appeal.  38 C.F.R. § 
20.302(b).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


